Case: 2:17-cv-00720-EAS-EPD Doc #: 83 Filed: 10/25/19 Page: 1 of 3 PAGEID #: 1778




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



 DEAN OBEIDALLAH,                                  CASE NO. 2:17-CV-00720-EAS-EPD

    Plaintiff,                                     CHIEF JUDGE EDMUND A. SARGUS

       v.                                          MAGISTRATE JUDGE
                                                   ELIZABETH PRESTON DEAVERS
 ANDREW B. ANGLIN,
   DBA Daily Stormer,

 and

 MOONBASE HOLDINGS, LLC,
   DBA Andrew Anglin,

 and

 JOHN DOES NUMBERS 1–10,
   Individuals who also assisted in the
   publication or representation of false
   statements regarding
   Mr. Obeidallah,

    Defendants.

                    NOTICE OF WITHDRAWAL OF COUNSEL AND REQUEST
                          TO BE REMOVED FROM ECF SERVICE LIST

       Under S.D. Ohio Civ. R. 83.4(d), notice is given that attorney Juvaria Khan should be

withdrawn as counsel for Plaintiff Dean Obeidallah. As of October 25, 2019, Ms. Khan is no

longer in the employ of Muslim Advocates. Plaintiff will continue to be represented by other

counsel of record from Latham & Watkins LLP and the Chandra Law Firm LLC. Further,

another attorney from Muslim Advocates, Mr. Matthew W. Callahan, will seek to appear pro hac




                                               1
Case: 2:17-cv-00720-EAS-EPD Doc #: 83 Filed: 10/25/19 Page: 2 of 3 PAGEID #: 1779




vice in this matter on behalf of Plaintiff Obeidallah. Plaintiff also requests that the Court direct

the Clerk to remove Ms. Khan’s name from the CM/ECF service list in this matter.



Dated: October 25, 2019                                Respectfully submitted,


                                                      /s/ Subodh Chandra
                                                      Subodh Chandra (OH Bar No. 0069233)
                                                      Donald Screen (OH Bar No. 0044070)
                                                      THE CHANDRA LAW FIRM LLC
                                                      The Chandra Law Building
                                                      1265 W. 6th Street, Suite 400
                                                      Cleveland, OH 44113-1326
                                                      Phone: (216) 578-1700
                                                      Fax: (216) 578-1800
                                                      Subodh.Chandra@ChandraLaw.com
                                                      Donald.Screen@ChandraLaw.com


                                                       /s/ Juvaria Khan
                                                      Juvaria Khan (N.Y. Bar No. 5027461)*
                                                      Muslim Advocates
                                                      P.O. Box 34440
                                                      Washington, D.C. 20043
                                                      juvaria@muslimadvocates.org
                                                      Tel: (202) 897-1897
                                                      Fax: (202) 508-1007

                                                      Attorneys for Plaintiff

                                                      *Admitted pro hac vice




                                                  2
Case: 2:17-cv-00720-EAS-EPD Doc #: 83 Filed: 10/25/19 Page: 3 of 3 PAGEID #: 1780




                                CERTIFICATE OF SERVICE


       I hereby certify that on October 25, 2019, I filed this notice of withdrawal through this

Court’s CM/ECF system, which will send a notice of electronic filing to all counsel required to

be served.



                                                              By: /s/ Subodh Chandra




                                                3
